NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



BLAISE COOK,                                  )
a/k/a BLAISE DANA COOK,                       )
a/k/a BLAISE DANA PEACHEY,                    )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D17-4038
                                              )
STATE OF FLORIDA,                             )
                                              )
             Appellee.                        )
                                              )

Opinion filed December 14, 2018.

Appeal from the Circuit Court for Pinellas
County; Frank Quesada, Judge.

Howard L. Dimmig, II, Public Defender, and
Deana K. Marshall, Special Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Johnny T. Salgado,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.


LaROSE, C.J., and VILLANTI and SLEET, JJ., Concur.